DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 18-19 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regard to claims 6-7, 18-19 and 28-29, the claims contain conditional/ optional languages “ if ” which do not positively claim the limitations (“Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2103 C and 2111.04). The conditional/ optional limitations are not given patentable weight. It is suggested that “when” should be set forth in the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-16, 23-26, and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackadar et al. (USPGPUB 2013/0217979 – applicant cited). In regard to claims 1 and 13, Blackadar discloses a monitoring device configured to be attached to a body of a subject and an associated method (Figs. 1-10 and associated descriptions) comprising a sensor (element 154, Fig. 1C and associated descriptions; [0059]) comprising at least one optical emitter (element 186, Fig. 1H and associated descriptions; [0070]; [0074]; claim 7) and at least one optical detector (element 187, Fig. 1H and associated descriptions; [0070]; [0074]; claim 7); and a processor (element 110, Fig. 1C and associated descriptions) coupled to the sensor, wherein the processor is configured to instruct the at least one optical emitter to emit a different wavelength of light into the body of the subject during each of a series of respective time intervals (different wavelength, [0070]; different modes of operation, [0076]; change modes, [0198-0200]), and wherein the processor is configured to measure a respective different physiological parameter from signals produced by the at least one optical detector upon receiving light from the body of the subject during each of the respective time intervals (blood oxygenation level, plethysmography waveforms, blood glucose level/ multi-function heart rate monitor , [0070] and [0075-0076]; inter-beat intervals 435, Fig. 4F and associated descriptions; different modes of operation, [0015-0017], [0076], [0198-0200], [0205], [0219], and [0227]; claims 1, 7-9 and 11).
In regard to claims 2 and 14, Blackadar discloses the processor is further configured to instruct the at least one optical emitter to emit a different set of wavelengths of light during each of the respective time intervals ([0076]).
In regard to claims 3 and 15, Blackadar discloses the processor is configured to measure at least two of the following physiological parameters from the signals produced by the at least one optical detector: subject heart rate, subject RRi, subject blood pressure, and subject breathing rate, and wherein each of the at least two physiological parameters is measured in a respective one of the time intervals (heart rate, [0076] and inter-beat intervals, Fig. 4F and [0217]).
In regard to claims 4 and 16, Blackadar discloses at least one motion sensor configured to sense motion of the subject (element 152, Fig. 1C and associated descriptions; element 130, Figs. 3A-3B and associated descriptions), wherein the processor is configured to determine an activity state of the subject by processing motion information from the at least one motion sensor (Figs. 3A-3B and 4A-4E and associated descriptions; [0095]), and wherein the processor is configured to determine which physiological parameter to measure during each respective time interval based on the activity state of the subject (Figs. 3A-3B and 4A-4E and associated descriptions; [0015-0017]; [0200]; [0219]; [0225]; [0227]; claims 1, 7-9 and 11).
In regard to claims 11, 23 and 30, Blackadar discloses the monitoring device is configured to be positioned at or within an ear of the subject (earlobe, in the incorporated references, [0075]).
In regard to claims 12 and 24, Blackadar discloses the monitoring device is configured to be secured to an appendage of the subject (Fig. 1A and associated descriptions; [0020]; [0044]).
In regard to claim 25, Blackadar discloses a monitoring device configured to be attached to a body of a subject (referring to claims 1 and 13 above), the monitoring device comprising: a motion sensor configured to sense motion of the subject (referring to claims 4 and 16 above); a sensor comprising at least one optical emitter and at least one optical detector (referring to claims 1 and 13 above); and a processor coupled to the sensor (referring to claims 1 and 13 above), wherein the processor is configured to instruct the at least one optical emitter to emit at least one optical wavelength of light into the body of the subject during each of a series of respective time intervals (referring to claims 1 and 13 above), wherein the processor is configured to measure a respective different physiological parameter from signals produced by the at least one optical detector upon receiving light from the body of the subject during each of the respective time intervals (referring to claims 1 and 13 above), wherein the processor is configured to process motion information from the motion sensor to determine an activity state of the subject (referring to claims 4 and 16 above), and wherein the processor determines which physiological parameter to measure, during each respective time interval, based on the activity state of the subject (referring to claims 4 and 16 above).
In regard to claim 26, Blackadar discloses the processor is configured to measure at least two of the following physiological parameters from the signals produced by the at least one optical detector: subject heart rate, subject RRi, subject blood pressure, and subject breathing rate, and wherein each of the at least two physiological parameters is measured in a respective one of the time intervals (referring to claims 3 and 15 above).
In regard to claim 31, Blackadar discloses the monitoring device is configured to be secured to an appendage of the subject (referring to claims 12 and 24 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 17-20 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Blackadar as applied to claims 1-4, 12-16, 24-26, and 31 above, and further in view of Sethi et al. (USPGPUN 2010/0249543). In regard to claims 5, 17 and 27, Blackadar discloses the processor is configured to measure subject heart rate in a first one of the time intervals, subject RRi in a second one of the time intervals (heart rate, [0076] and inter-beat intervals, Fig. 4F and [0217]) and blood pressure/ respiration rate can be obtained from separate/ integrated sensors, [0059], [0063], [0077], [0095], [0216], [0228]; respiratory, Fig. 4G and associated descriptions) and the physiological parameters can be selected during different modes of operation (Figs. 3A-3B and 4A-4E and associated descriptions; [0200]; claims 1, 7-9 and 11) but does not specifically disclose subject blood pressure in a third one of the time intervals, and subject breathing rate in a fourth one of the time intervals.
Sethi teaches a vital sign monitoring system (Figs. 1-10 and associated descriptions) comprises to calculate blood pressure and respiration rate from the detected PPG signals ([0004]; [0054-0055]; [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the devices and method (Blackadar) to incorporate additional calculation functions/ algorithms and associated elements/ steps as taught by Sethi, since both devices are noninvasive optical physiological monitoring systems and one of ordinary skill in the art would have recognized that blood pressure and respiration rate can be calculated based on at least detected PPG signals (see Sethi) and Blackadar further discloses different modes of operation comprises different processing algorithms, [0198]). The rationale would have been to obtain additional physiological information of the user according to different modes of operations selected at different measuring periods.
In regard to claims 6, 18 and 28, Blackadar as modified by Sethi discloses at least one motion sensor configured to sense motion of the subject, wherein the processor is configured to determine an activity state of the subject by processing motion information from the at least one motion sensor (referring to claims 4 and 16 above) and the processor is configured to measure subject heart rate and/or subject breathing rate (heart rate and type of activity, intensity level, or amount of activity detected by the processor, [0227] of Blackadar) only if the activity state is at or above a threshold (conditional language which has insufficient patentable weight, see the 35 USC 112 rejection above).

In regard to claims 7, 19 and 29, Blackadar as modified by Sethi discloses at least one motion sensor configured to sense motion of the subject, wherein the processor is configured to determine an activity state of the subject by processing motion information from the at least one motion sensor (referring to claims 4 and 16 above), and wherein the processor is configured to measure subject RRi and/or subject blood pressure (inter beat interval, Fig. 4F and associated descriptions; [0217] of Blackadar) only if the activity state is at or below a threshold (conditional language which has insufficient patentable weight, see the 35 USC 112 rejection above).
In regard to claims 8 and 20, Blackadar as modified by Sethi discloses the processor is configured to measure subject heart rate and subject breathing rate in respective first and second different time intervals (referring to claims 5 and 17 above), and wherein the processor instructs the at least one optical emitter to emit light at a first wavelength during the first time interval (infrared, [0070] of Blackadar) and to emit light at a second wavelength during the second time interval (a shorter wavelength, [0070]; a fewer number of light sources (e.g., one or two) may be used to probe the region of the subject to obtain a plethysmography waveform, from which heart rate may be determined, [0076] of Blackadar), wherein the second wavelength is shorter than the first wavelength ([0070] and [0076] of Blackadar).

Claims 9-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blackadar and Sethi as applied to claims 5-8, 17-20 and 27-29  above, and further in view of Kondo et al. (USPN 5,906,582). In regard to claims 9-10 and 21-22, Blackadar as modified by Sethi discloses all the claimed limitations except the second wavelength is shorter than about 600 nm and the second wavelength is shorter than about 480 nm.
Kondo teaches an optical pulse wave measuring device (Figs. 1-7 and associated descriptions) comprises the use of light in 420 nm to 480 nm or 540 nm to 570 nm can be utilized to obtain pulse wave signals from the tissue of the user (Col 13 line 5 – Col 14 line 53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the devices and method (Blackadar as modified by Sethi) to incorporate additional wavelengths of 420 nm to 480 nm or 540 nm to 570 nm as taught by Kondo, since both devices are pulse wave measuring systems and one of ordinary skill in the art would have recognized that wavelengths in the ranges, which hemoglobin absorption is large, have excellent sensitivity for pulse wave signals (see Kondo). The rationale would have been to obtain higher sensitivity and obtain more optical information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/           Primary Examiner, Art Unit 3791